Appeal by the defendant from a judgment of the Supreme Court, Kings County (Silverman, J.), rendered November 20, 1998, convicting him of assault in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was charged, inter alia, with several counts of sexual abuse in the first and second degree, and assault in the second and third degree. A mistrial was declared on the sexual abuse counts, and those charges were subsequently dismissed upon the People’s motion.
The defendant’s contention that the testimony of the People’s child sexual abuse expert bolstered the complainant’s testimony of physical abuse is unpreserved for appellate review. In any event, the contention is without merit since the expert did not testify to physical abuse, except insofar as he was asked to assume the effect of physical abuse on a sexually-abused child’s ability to resist and disclose the sexual abuse.
The defendant’s failure to request a jury charge on the proper venue to prosecute one of the charges constituted a waiver of the issue (see, e.g., People v Greenberg, 89 NY2d 553; People v Moore, 46 NY2d 1, 7).
The defendant’s remaining contentions are without merit. Joy, J. P., Sullivan, Friedmann and H. Miller, JJ., concur.